Citation Nr: 0528242	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a claimed heart 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
October 1988.  He also served in the National Guard and 
Reserve from 1993 to 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board notes that claims of service connection for a neck 
and back disability were denied in an April 2002 rating 
decision.  The veteran submitted a Notice of Disagreement 
with this decision in May 2002, and a Statement of the Case 
was issued in September 2002.  However, the veteran did not 
submit a Substantive Appeal for this issue.  Therefore, it is 
not currently on appeal to the Board.  See 38 C.F.R. 
§ 20.202.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran contends that he developed a heart disability due 
to active service.   

The Board previously sought and obtained additional medical 
evidence in the form of an expert medical opinion in this 
matter.  This opinion was received directly at the Board in 
July 2005.  

The veteran was then contacted by letter, and was requested 
to indicate whether he would waive RO review of the 
additional evidence or whether he desired for the appeal to 
be remanded for initial RO consideration.  

In August 2005, a response was received from the veteran.  He 
indicated that he wished for his appeal to be remanded to the 
RO, in order to afford the RO an opportunity to review and 
adjudicate the additional evidence.  

Therefore, in order to protect the veteran's right to due 
process, the Board must REMAND this decision for the 
following action:

The RO should again readjudicate the 
veteran's claim of service connection for 
a heart disorder based on the additional 
evidence of record, including the July 
2005 expert medical opinion.  Any other 
indicated development should be 
undertaken.  If any benefit sought on 
appeal, for which a Notice of 
Disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 


